COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00078-CR


BRANDON P. KELLEY                                                      APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1488594R

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Brandon P. Kelley pleaded guilty to unlawful possession of a

firearm in exchange for two years’ confinement and now attempts to appeal this

conviction.   On March 14, 2017, we notified Appellant that the trial court’s

certification of his right to appeal states that this is a plea-bargain case, that he

has no right of appeal, and that he waived his right of appeal, and we informed


      1
       See Tex. R. App. P. 47.4.
him that unless he or any party desiring to continue the appeal filed with the

court, on or before March 24, 2017, a response showing grounds for continuing

the appeal, the appeal would be dismissed. See Tex. R. App. P. 25.2(a)(2), (d),

44.3. We then granted Appellant two extensions to file a response and denied

his third extension but ultimately gave Appellant until July 10, 2017, to file a

response showing grounds for continuing the appeal.

      Because Appellant has not shown grounds for continuing the appeal, we

dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                  /s/ Bonnie Sudderth
                                                  BONNIE SUDDERTH
                                                  JUSTICE

PANEL: SUDDERTH, KERR, and PITTMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 27, 2017




                                        2